Case: 10-10206 Document: 00511450164 Page: 1 Date Filed: 04/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                  FILED
                                     No. 10-10206
                                                                                 April 19, 2011
                                  Conference Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ROBERT LESLIE BAYS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                             USDC No. 4:09-CR-115-10


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Robert Leslie Bays has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Bays has not filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10206 Document: 00511450164 Page: 2 Date Filed: 04/19/2011

                               No. 10-10206

further responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR.
R. 42.2.




                                     2